       Case 1:20-cv-04907-VEC-SDA Document 11 Filed 09/30/20 Page 1 of 2




                                                       U.S. Department of Justice
                                 9/30/2020             United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street, 3rd floor
                                                       New York, NY 10007



                                                       September 30, 2020

BY ECF
Hon. Stewart D. Aaron                                             Request GRANTED. SO ORDERED.
United States Magistrate Judge                                    Dated: 9/30/2020
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

               Re: Herrera v. Comm’r of Soc. Sec., No. 20 Civ. 4907 (VEC) (SDA)

Dear Judge Aaron:

               This Office represents the Commissioner of Social Security (the “Commissioner”),
the defendant in this action brought pursuant to 42 U.S.C. § 405(g), in which the plaintiff appeals
the Commissioner’s decision to deny his application for Social Security disability benefits.

                 I respectfully write to request a 60-day extension of time for the Commissioner to
file the certified administrative record in this case, from September 30, 2020, to November 30,
2020. The extension is necessary because of delays in preparing the certified administrative record
due to temporary workplace changes implemented by the Social Security Administration’s Office
of Appellate Operations (“OAO”) in response to the COVID-19 pandemic. These changes have
significantly impacted the operations of OAO and materially affected its ability to prepare certified
administrative records, including obtaining transcriptions of hearing recordings from private
contractors. OAO has begun producing records using a virtual preparation and has worked to
expand and improve this process, but additional time is needed to prepare the record in this case.

               This is the Commissioner’s first request for an extension in this case. Our Office
was unable to reach the plaintiff, who is appearing pro se, to determine if he consents to this request
for an extension, but I respectfully request that the Court nevertheless grant the extension to allow
time for the agency to complete preparation of the certified administrative record given the impact
of the COVID-19 pandemic.
      Case 1:20-cv-04907-VEC-SDA Document 11 Filed 09/30/20 Page 2 of 2

                                                                              Page 2


            I thank the Court for its consideration of this request.

                                           Respectfully,
                                           AUDREY STRAUSS
                                           Acting United States Attorney
                                            /s/ Amanda F. Parsels
                                   BY:     AMANDA F. PARSELS
                                           Assistant United States Attorney
                                           Tel.: (212) 637-2780
                                           Cell: (646) 596-1952
                                           Email: amanda.parsels@usdoj.gov

cc:         Jonathan Herrera (by U.S. mail)
            Plaintiff Pro Se
